205 F.2d 834
Edgar HIDALGO, Appellant,v.FIDELITY & CASUALTY COMPANY OF NEW YORK, Appellee.
No. 14242.
United States Court of Appeals Fifth Circuit.
July 10, 1953.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.
James G. Dubuisson, Dubuisson & Dubuisson, Opelousas, La., for appellant.
A. R. Christovich, Jr., Christovich & Kearney, New Orleans, for appellee.
Before HOLMES, BORAH, and RUSSELL, Circuit Judges.
HOLMES, Circuit Judge.


1
In this case the injury occurred in Alabama, which is the only difference between it and the case of Weingartner v. Fidelity Mutual Insurance Company, 5 Cir., 205 F. 2d 833. Therefore, upon the authority of the latter case and the Louisiana statute therein cited, the judgment appealed from, 104 F.Supp. 230, is affirmed.


2
Affirmed.